  

Case 1:19-cr-00291-LAP Document 142 Filegedpbittt Oman
USDC SDNY |
pOCUM & NT

  
  

ae ATE aM? ETLER |

 

UNITED STATES DISTRICT COURT a
SOUTHERN DISTRICT OF NEW YORK seminar arenes

Bg | Danaea

UNITED STATES OF AMERICA : THIRD
: SUPERSEDING INDICTMENT

 

 

E $
a
ti
|

 

=— Vo. =—
S3 19 Cr. 291 (LAP)
CURLTEN OTIDUBOR,
Defendant.

COUNT ONE
(Conspiracy to Commit Wire Fraud)
The Grand Jury charges:
Overview

1, From at least in or about July 2016, up to and
including the present, CURLTEN OTIDUBOR, the defendant, and
others known and unknown, participated in a scheme to defraud
businesses and individuals (the “Victims”) by using false and
misleading representations and omissions to induce the Victims
to wire a total of more than $3.5 million to the defendant and
other members of the scheme.

2. As part of CURLTEN OTIDUBOR’s, the defendant’s scheme,
various means and methods were used to make false and misleading
representations and omissions to the Victims, including but not
limited to the following:

a. Victims were sent email messages that appeared to

be, but were not, from legitimate business counterparties

 
Case 1:19-cr-00291-LAP Document 142 Filed 12/17/19 Page 2 of 6

(“Legitimate Business Counterparties”). The emails included
instructions to the Victims to wire payment into bank accounts
that appeared to be for the benefit of the Legitimate Business
Counterparties, but were actually under the control of the
defendant and other members of the scheme;

b. At least one Victim (*Victim-1") received email
messages, text messages, and telephone calls offering Victim-1
the opportunity to invest in oil, on the condition that vietim-1
wire upfront payments into bank accounts purportedly affiliated
with the oil investment opportunity but actually opened by and
under the control of co-conspirators not named herein; and

Cc. At least one Victim (*Victim-2") received email

 

messages, text messages, and telephone calls from an individual

purporting to be a female with romantic intentions towards

 

Victim-2 and requesting that Victim-2 wire payment into a bank
account further to establishing a romantic relationship when, in
fact, that bank account was actually opened by and under the
control of a co-conspirator not named herein,

3. The bank accounts into which the Victims were
instructed to wire payments were opened and maintained by
CURLTEN OTIDUBOR, the defendant, and others known and unknown, |
in the names of shell companies, of the defendant, or of other
scheme participants. OTIDUBOR purported to create a sheil

company in or about September 2018 and used the shell company to
Case 1:19-cr-00291-LAP Document 142 Filed 12/17/19 Page 3 of 6

open at least one bank account into which proceeds of the fraud
were wired.

Statutory Allegation

 

4, From at least in or about July 2016 up to and
including at least in or about the present, in the Southern
District of New York and elsewhere, CURLTEN OTIDUBOR, the
defendant, and others known and unknown, willfully and
knowingly, did combine, conspire, confederate, and agree
together and with each other to commit wire fraud, in violation
of Title 18, United States Code, Section 1343.

5. It was a part and object of the conspiracy that
CURLTEN OTIDUBOR, the defendant, and others known and unknown,
willfully and knowingly, having devised and intending to devise
a scheme and artifice to defraud and for obtaining money and
property by means of false and fraudulent pretenses,
representations, and promises, would and did transmit and cause
to be transmitted by means of wire, radio, and television
communication in interstate and foreign commerce, writings,
signs, signals, pictures, and sounds for the purpose of
executing such scheme and artifice, in violation of Title 18,
United States Code, Section 1343.

(Title 18, United States Code, Section 1349.)

PORFEITURE ALLEGATION

 

6. As a result of committing the offense alleged in Count

 

 
Case 1:19-cr-00291-LAP Document 142 Filed 12/17/19 Page 4 of 6

One of the Indictment, CURLTEN OTIDUBOR, the defendant, shall
forfeit to the United States, pursuant to United States Code,
Sections 981(a) (1) (C) and 982(a)(2), any and all property, real
and personal, which constitutes or is derived from proceeds
traceable to the commission of said offense, including but not
limited to a sum of money in United States currency representing
the amount of proceeds traceable to the commission of said
offense.

Substitute Asset Provision

 

7. If any of the above-described forfeitable property, as
a result of any act or omission of the defendant:
a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited

with, a third party;

c. has been placed beyond the jurisdiction of the
court;

d. has been substantially diminished in value; or

2. has been commingled with other property which

cannot be divided without difficulty;

it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p), and Title 28, United States
Code, Section 2461(c), to seek forfeiture of any

other property of the defendant up to the value of the

 

 
Case 1:19-cr-00291-LAP Document 142 Filed 12/17/19 Page 5 of 6

forfeitable property described above.
(Title 18, United States Code, Sections 981 and 982;

Title 21, United States Code, Section 853;
L Title 28, United States Code, Section 2461.)

res AM

FOREPERGQN

 
    

GEOFFRE

United States Attorney

 

 
Case 1:19-cr-00291-LAP Document 142 Filed 12/17/19 Page 6 of 6

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

Ve

CURLTEN OTIDUBOR,

Defendant.

 

THIRD SUPERSEDING INDICTMENT

 

$3 19 Cr. 291 (LAP)
(18 U.S.C. § 1349.)

GEOFFREY S. BERMAN
United States Attorney

MALL TG olf

? ¥ =

Ls
Foreperson

 

  

 

 

 
